Appeal from a judgment of the County Court of St. Lawrence County (Richards, J), rendered October 3, 2005, convicting defendant upon his plea of guilty of two counts of the crime of attempted criminal sexual act in the second degree.
Defendant executed a waiver of the right to appeal and pleaded guilty to two counts of attempted criminal sexual act in the second degree. He was sentenced in accordance with the plea agreement to consecutive jail terms of one year on each count. On appeal, counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and assigned counsel’s brief, we agree. The judgment is, accordingly, affirmed and the application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.